Citation Nr: 1403331	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from January 16, 2001 to November 19, 2001.  38 C.F.R. § 3.7(h) (2013).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

There are no electronic (Virtual VA or Veterans Benefits Management System) files currently associated with the Veteran's claim.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

According to the available evidence, the Veteran had more than 30, but less than 90, days of honorable, active service after September 10, 2001.  As such, basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), can be established only if it is shown that he was discharged due to a service-connected disability.  38 U.S.C.A. § 3311 (West Supp. 2013); 38 C.F.R. § 21.9520 (2013).  In his substantive appeal, dated in December 2010, the Veteran contended, in effect, that he was entitled to the benefit sought because he was discharged from active duty due to a disability that was first manifested in service.

The evidence currently of record reflects that the Veteran was discharged from service due to a personality disorder.  Significantly, governing regulations provide that personality disorders are not diseases within the meaning of applicable legislation providing for payment of VA disability compensation benefits.  See 38 C.F.R. § 3.303(c), 4.9 (2013).  Thus, as a general matter, such disorders may not be service-connected.  But see 38 C.F.R. §§ 4.127 (2013); Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695, 52,698 (Oct. 8, 1996) (Supplementary Information) (to the effect that service connection may be established for a personality disorder incurred as result of a service-connected medical condition, such as head trauma, epilepsy, etc., under 38 C.F.R. § 3.310(a), and that service connection can be established for a mental disorder that is superimposed upon a personality disorder).

However, the Veteran appears to suggest that the disability for which he was discharged may have been an acquired psychiatric disability.  In his notice of disagreement, he explained that his disability was one that rendered him unable to be on a vessel at sea.  He stated that, after being stationed aboard a Coast Guard cutter, he experienced shortness of breath, elevated heart rate, feelings of dread, and sleeplessness, among other things, and that he talked to a base psychiatrist.  Notably, his service treatment records have not been obtained for review.

In the Board's view, construing his submissions liberally, the Veteran has reasonably raised the issue of his entitlement to service connection for an acquired psychiatric disorder.  That claim is inextricably intertwined with the matter currently on appeal, inasmuch as an award of service connection might provide the factual basis necessary to establish basic eligibility under Chapter 33.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the Board will defer action on the issue presently on appeal, and remand that matter pending adjudication of the Veteran's service connection claim.

For the reasons stated, this case is REMANDED for the following actions:

1.  Refer the matter of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to appropriate RO personnel for notice, development, and adjudication.

2.  After adjudicatory action on the matter of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder has been completed to the extent possible, the matter of his basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

